Exhibit 10.12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CONTINUING GUARANTY




Dated as of  March 17,  2011.


Guaranty.  To induce JPMorgan Chase Bank, N.A., London Branch, with an address
of 125 London Wall, London EC2Y 5AJ, Attn: Paul Hogan, Facsimile No.: +44 (0) 20
7742 7035, its successors and assigns, directly or through any of its Lending
Installations (as defined below) (collectively, the “Bank”), at its option, to
provide or extend the Liabilities (as defined below) to Femcare Group Limited
and/or Utah Medical Products Limited (individually and collectively, as the
context requires, the “Borrower”) or to the Borrower and others, and because the
undersigned (the “Guarantor”) has determined (a) that executing this Guaranty is
necessary or convenient to the conduct, promotion, or attainment of its business
and corporate purposes and that it is otherwise in its interest, financial or
otherwise, and (b) that it reasonably expects to financially benefit, directly
or indirectly, from the Liabilities being provided to the Borrower, the
Guarantor absolutely and unconditionally guarantees to the Bank, as primary
obligor and not merely as surety, the full and prompt payment of the Liabilities
when due, whether on demand, at stated maturity, by acceleration or otherwise.
The Guarantor will not only pay the Liabilities, but will also reimburse the
Bank for any fees, charges, costs and expenses, including reasonable attorneys'
fees, that the Bank may pay in collecting from the Borrower or the Guarantor,
and for liquidating any Collateral or this Guaranty (collectively, “Collection
Amounts”).   The Guarantor’s obligations under this Guaranty shall be payable in
the currency or currencies specified in the Facility Documents (as defined
below).


Liabilities. The term “Liabilities” means all obligations, indebtedness, and
liabilities of the Borrower, whether alone or together with others, to the Bank
or to JPMorgan Chase & Co., or any of their respective subsidiaries or
affiliates or their successors, now existing or later arising, including,
without limitation, all obligations under or arising with respect to that
certain credit facility extended by JPMorgan Chase Bank, N.A., London Branch to
Borrower pursuant to that certain £8,000,000 Facility Agreement dated March 10,
2011, all loans, advances, interest, costs, overdraft indebtedness (including
but not limited to the amount of any overdraft, determined on a ledger and
collected basis, existing at any time or from time to time in any demand deposit
account maintained at the Bank by the Borrower [each such account, an “Affiliate
Account”], including overdrafts caused by returned checks or other instruments
or by withdrawals or transfers from an Affiliate Account against uncollected or
insufficient funds, together with interest charged by the Bank on any such
overdraft in accordance with its customary practices), credit card indebtedness,
lease obligations, obligations relating to the discount or payment of notes,
obligations relating to issuance or confirmation of letters of credit,
guaranties, or indemnifications, including reimbursement or similar obligations
relating to any of the foregoing, obligations of the Borrower relating to
guaranties or indemnities given to third parties by the Bank, JPMorgan Chase &
Co., or any of their respective subsidiaries or affiliates or their successors,
obligations relating to creation of acceptances, obligations relating to
treasury management agreements and/or cash management services (including,
without limitation, commercial card services, purchase card services, deposit
account services, fund transfer services, automated clearing house [ACH] funds
transfer services, intercompany “sweep” transfers, investment services, ACH and
BACS agreements, and other similar or related services or products), or
obligations relating to any Rate Management Transaction (as defined below),
including without limitation that certain 2002 Master Agreement dated as of
March 15, 2011, in the amount of £8,000,000, and any renewal, modification or
replacement therefore, all monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations or
substitutions of any of the foregoing, whether the Borrower may be liable
jointly with others or individually liable as a debtor, maker, co-maker, drawer,
endorser, guarantor, surety or otherwise, and whether voluntarily or
involuntarily incurred, due or not due, absolute or contingent, direct or
indirect, liquidated or unliquidated.
 
The term “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
the Borrower and the Bank or JPMorgan Chase & Co., or any of their respective
subsidiaries or affiliates or their successors which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.


Facility Documents.  All writings evidencing, supporting, securing, or otherwise
executed in connection with any of the Liabilities, including but not limited to
this Guaranty, as such writings may be amended, modified, replaced, or
supplemented from time to time, are referred to collectively as the “Facility
Documents” and individually as a “Facility Document.”

 
 

--------------------------------------------------------------------------------

 
 
No Limitation. The Guarantor's obligation under this Guaranty is UNLIMITED.


Continued Reliance. The Bank may continue to make or extend Liabilities to the
Borrower in reliance on this Guaranty until it receives written notice of
termination from the Guarantor, regardless of whether at any time or from time
to time there are no existing Liabilities or commitment by the Bank to make
advances or other financial accommodations for Borrower. Notwithstanding the
provisions for notices in this Guaranty, such notice shall be effective at the
opening of the Bank for business on the third business day after actual receipt
of the notice. If terminated, the Guarantor will continue to be liable to the
Bank (i) for any Liabilities in existence, created, assumed, or committed to at
the time the termination becomes effective, (ii) all subsequent renewals,
extensions, modifications, consolidations, rearrangements, restatements,
replacements and amendments (but not increases) of those Liabilities, (iii) all
interest accruing on those Liabilities after the effective termination date, and
(iv) all Collection Amounts incurred with respect to those Liabilities, on or
after the effective termination date. The Bank may continue to permit the
Borrower to incur Liabilities and to issue commitments to the Borrower to
advance or acquire Liabilities in reliance on this Guaranty until the effective
date of termination, regardless of whether at any time or from time to time
there are no existing Liabilities nor commitment by the Bank to advance or
acquire Liabilities.


Security. The term “Collateral” in this Guaranty means all real or personal
property described in all security agreements, pledge agreements, mortgages,
deeds of trust, assignments, or other instruments now or hereafter executed in
connection with any of the Liabilities.  The Collateral, if any, secures the
payment of the Liabilities.


Bank's Right of Setoff.  The Guarantor grants the Bank a security interest in,
and the Bank is authorized to setoff and apply, all Accounts, Securities and
Other Property, and Bank Debt against any and all Liabilities of the Borrower
and against all obligations of the Guarantor under this Guaranty.  Subject to
applicable law, this security interest and right of setoff may be exercised at
any time and from time to time, and without prior notice to the Guarantor.  This
security interest and right of setoff may be enforced or exercised by the Bank
regardless of whether or not the Bank has made any demand under this paragraph
or whether the Liabilities are contingent, matured, or unmatured.  Any delay,
neglect or conduct by the Bank in exercising its rights under this paragraph
will not be a waiver of the right to exercise this right of setoff. The rights
of the Bank under this paragraph are in addition to other rights the Bank may
have by law. In this paragraph: (a) the term “Accounts” means any and all
accounts and deposits of the Guarantor (whether general, special, time, demand,
provisional or final), in U.S. dollars or any other currency, regardless of
whether such accounts or deposits are then due to the Guarantor, at any time
held by the Bank or any Lending Installation (as defined below) (including all
Accounts held jointly with another, but excluding any IRA or Keogh Account, or
any trust or other type of Account in which a right of setoff would be
prohibited by law); (b) the term “Securities and Other Property” means any and
all securities and other property of the Guarantor in the custody, possession or
control of the Bank or any Lending Installation (other than property held by the
Bank or any Lending Installation in a fiduciary capacity); and (c) the term
“Bank Debt” means all indebtedness at any time owing by the Bank or any Lending
Installation to or for the credit or account of the Guarantor.


Remedies/Acceleration. If the Guarantor fails to pay any amount owing under this
Guaranty, the Bank shall have all of the rights and remedies provided by law or
under any other agreement. The Bank is authorized to cause all or any part of
the Collateral to be transferred to or registered in its name or in the name of
any other person or business entity with or without designation of the capacity
of that nominee. The Guarantor is liable for any deficiency in payment of any
Liabilities whether of principal, interest, fees, costs or expenses remaining
after the disposition of any Collateral. The Guarantor is liable to the Bank for
all reasonable costs and expenses of any kind incurred in the making and
collection of this Guaranty, including without limitation reasonable attorneys'
fees and court costs. These costs and expenses include without limitation any
costs or expenses incurred by the Bank in any bankruptcy, reorganization,
insolvency or other similar proceeding. All obligations of the Guarantor to the
Bank under this Guaranty, whether or not then due or absolute or contingent,
shall, at the option of the Bank, without notice or demand, become due and
payable immediately upon the occurrence of any default or event of default under
the terms of any of the Liabilities or otherwise with respect to any agreement
related to the Liabilities (or any other event that results in acceleration of
the maturity of any Liabilities, including without limitation, demand for
payment of any Liabilities constituting demand obligations or automatic
acceleration in a legal proceeding) or the occurrence of any default under this
Guaranty.


Permissible Actions.  If any monies become available from any source other than
the Guarantor that the Bank can apply to the Liabilities, the Bank may apply
them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not covered by this
Guaranty. The Bank may take any action against the Borrower, the Collateral, or
any other person liable for any of the Liabilities. The Bank may release the
Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Collateral, and need not perfect a security interest in or lien on
the Collateral. The Bank does not have to exercise any rights that it has
against the Borrower or anyone else, or make any effort to realize on the
Collateral or any other collateral for the Liabilities, or exercise any right of
set-off. The Guarantor authorizes the Bank, without notice or demand and without
affecting the Guarantor's obligations hereunder, from time to time, to: (a)
renew, modify, compromise, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Liabilities or any part
thereof, including increasing or decreasing the rate of interest thereon; (b)
release, substitute or add any one or more endorsers, Guarantor or other
guarantors; (c) take and hold Collateral for the payment of this Guaranty or the
Liabilities, and enforce, exchange, substitute, subordinate, waive or release
any such Collateral; (d) proceed against such Collateral and direct the order or
manner of sale of such Collateral as the Bank in its discretion may determine;
and (e) apply any and all payments from the Borrower, the Guarantor or any other
guarantor, or recoveries from such Collateral, in such order or manner as the
Bank in its discretion may determine. The Guarantor's obligations under this
Guaranty shall not be released, diminished or affected by (i) any act or
omission of the Bank, (ii) the voluntary or involuntary liquidation, sale or
other disposition of all or substantially all of the assets of the Borrower, or
any receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings affecting the Borrower or any of its assets, (iii) any change in the
composition or structure of the Borrower or the Guarantor, including a merger or
consolidation with any other person or entity, or (iv) any payments made upon
the Liabilities. The Guarantor hereby expressly consents to any impairment of
Collateral, including, but not limited to, failure to perfect a security
interest in or release of Collateral, and any such impairment or release shall
not affect the Guarantor's obligations hereunder.

 
2

--------------------------------------------------------------------------------

 


Nature of Guaranty.  This Guaranty is a guaranty of payment and not of
collection. Therefore, the Bank may insist that the Guarantor pay immediately,
and the Bank is not required to attempt to collect first from the Borrower, the
Collateral, or any other person liable for the Liabilities. The obligation of
the Guarantor shall be unconditional and absolute even if all or any part of any
agreement between the Bank and the Borrower is unenforceable, void, voidable or
illegal, and regardless of the existence of any defense, setoff or counterclaim
which the Borrower may assert. The Guarantor agrees that, as between the
Guarantor and the Bank, the Liabilities may be declared to be due and payable
for the purposes of this Guaranty notwithstanding any stay, injunction, or other
prohibition which may prevent, delay, or vitiate any declaration as regards the
Borrower and that in the event of a declaration or attempted declaration, the
Liabilities shall immediately become due and payable by the Guarantor for the
purposes of this Guaranty.  The obligations of the Guarantor under this Guaranty
shall not be affected by  any war, riot, or revolution impacting multinational
companies or any act of expropriation, nationalization, or currency
inconvertibility or nontransferability arising from governmental, judicial,
legislative, or executive measures affecting the Guarantor, the Borrower, or the
property of the Guarantor or the Borrower.  If the Borrower is a corporation,
limited liability company, partnership, trust, or other type of legal entity, it
is not necessary for the Bank to inquire into the powers of the Borrower or the
officers, directors, members, managers, partners, trustees or agents acting or
purporting to act on its behalf, and any of the Liabilities made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.


Other Guarantors.  If there is more than one Guarantor, the obligations under
this Guaranty are joint and several. In addition, each Guarantor under this
Guaranty shall be jointly and severally liable with any other guarantor of the
Liabilities.  If the Bank elects to enforce its rights against fewer than all
guarantors of the Liabilities, that election does not release the Guarantor from
its obligations under this Guaranty. The compromise or release of any of the
obligations of any of the other guarantors or the Borrower shall not serve to
waive, alter or release the Guarantor's obligations.


Rights of Subrogation. The Guarantor waives and agrees not to enforce any rights
of subrogation, contribution or indemnification that it may have against the
Borrower, any person liable on the Liabilities, or the Collateral, until the
Borrower and the Guarantor have fully performed all their obligations to the
Bank, even if those obligations are not covered by this Guaranty.  If any sums
shall be paid to the Guarantor or otherwise collected by the Guarantor on
account of any subrogation. contribution, or indemnification rights in
contravention of the terms of the preceding sentence, such sums shall be held in
trust for the benefit of the Bank and promptly paid to the Bank, to be credited
and applied to (or held as collateral for) unperformed obligations, whether
matured or unmatured, absolute or contingent, as the Bank may determine in its
sole discretion, in accordance with the terms of the relevant obligations.


Waivers. The Guarantor waives (a) to the extent not prohibited by applicable
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended, and (b) any right the Guarantor may have to receive notice of
the following matters before the Bank enforces any of its rights: (i) the Bank's
acceptance of this Guaranty, (ii) incurrence or acquisition of any Liabilities,
any credit that the Bank extends to the Borrower, Collateral received or
delivered, default by any party to any agreement related to the Liabilities or
other action taken in reliance on this Guaranty, and all notices and other
demands of any description, (iii) diligence and promptness in preserving
liability against any obligor on the Liabilities, and in collecting or bringing
suit to collect the Liabilities from any obligor on the Liabilities or to pursue
any remedy in the Bank’s power to pursue; (iv) notice of extensions, renewals,
modifications, rearrangements, restatements and substitutions of the Liabilities
or any Collateral for the Liabilities; (v) notice of failure to pay any of the
Liabilities as they mature, any other default, adverse change in the financial
condition of any obligor on the Liabilities, release or substitution of any
Collateral, subordination of the Bank’s rights in any Collateral, and every
other notice of every kind that may lawfully be waived; (vi) the Borrower's
default, (vii) any demand, diligence, presentment, dishonor and protest, or
(viii) any action that the Bank takes regarding the Borrower, anyone else, the
Collateral, or any of the Liabilities, which it might be entitled to by law or
under any other agreement, (c) any right it may have to require the Bank to
proceed against the Borrower, any other obligor or guarantor of the Liabilities,
or the Collateral for the Liabilities or the Guarantor's obligations under this
Guaranty, or pursue any remedy in the Bank's power to pursue, (d) any defense
based on any claim that the Guarantor's obligations exceed or are more
burdensome than those of the Borrower, (e) the benefit of any statute of
limitations affecting the Guarantor's obligations hereunder or the enforcement
hereof, (f) any defense arising by reason of any disability or other defense of
the Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full) of the obligation of the Borrower for the Liabilities, and (g)
any defense based on or arising out of any defense that the Borrower may have to
the payment or performance of the Liabilities or any portion thereof. The Bank
may waive or delay enforcing any of its rights without losing them. Any waiver
affects only the specific terms and time period stated in the waiver. No
modification or waiver of this Guaranty is effective unless it is in writing and
signed by the party against whom it is being enforced.

 
3

--------------------------------------------------------------------------------

 


Cooperation. The Guarantor agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank's collateral free and clear of all liens.


Payments Generally.  All payments by the Guarantor shall be made in the manner,
at the place and in the currency (the “Payment Currency”) required by the
Facility Documents; provided, however, that (if the Payment Currency is other
than U.S. dollars) the Guarantor may, at its option (or, if for any reason
whatsoever the Guarantor is unable to effect payments in the foregoing manner,
the Guarantor shall be obligated to) pay to the Bank at its principal office the
equivalent amount in U.S. dollars computed at the selling rate of the Bank or a
selling rate chosen by the Bank, most recently in effect on or prior to the date
the Liability becomes due, for cable transfers of the Payment Currency to the
place where the Liability is payable.  In any case in which the Guarantor makes
or is obligated to make payment in U.S. dollars, the Guarantor shall hold the
Bank harmless from any loss incurred by the Bank arising from any change in the
value of U.S. dollars in relation to the Payment Currency between the date the
Liability becomes due and the date the Bank is actually able, following the
conversion of the U.S. dollars paid by the Guarantor into the Payment Currency
and remittance of such Payment Currency to the place where such Liability is
payable, to apply such Payment Currency to such Liability.


Without limiting the scope of the preceding paragraph, if for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from the
Guarantor under this Guaranty in a Payment Currency (the “specified currency”)
into another currency, the Guarantor agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Bank could purchase the specified
currency with such other currency at an office of the Bank chosen by the Bank in
its sole discretion on the business day preceding that on which a final,
non-appealable judgment is given.  The obligations of the Guarantor in respect
of any sum due to the Bank shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
business day following receipt by the Bank of any sum adjudged to be so due in
such other currency the Bank may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency.  If the
amount of the specified currency so purchased is less than the sum originally
due to the Bank in the specified currency, the Guarantor agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Bank against such loss.


Certain Taxes.  The Guarantor further agrees that all payments to be made
hereunder shall be made without setoff or counterclaim and free and clear of,
and without deduction for, any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or restrictions or conditions of any nature whatsoever
now or hereafter imposed, levied, collected, withheld or assessed by any country
or by any political subdivision or taxing authority thereof or therein
(“Taxes”).  If any Taxes are required to be withheld from any amounts payable to
the Bank hereunder, the amounts so payable to the Bank shall be increased to the
extent necessary to yield to the Bank (after payment of all Taxes) the amounts
payable hereunder in the full amounts so to be paid.  Whenever any Tax is paid
by the Guarantor, as promptly as possible thereafter, the Guarantor shall send
the Bank an official receipt showing payment thereof, together with such
additional documentary evidence as may be required from time to time by the
Bank.

 
4

--------------------------------------------------------------------------------

 


Lending Installations.  The Bank may designate, in its sole discretion, one or
more of its offices, branches, facilities, subsidiaries or affiliates (each, a
“Lending Installation”) that is or are to make and book any of the Liabilities
and for whose account payments are to be made, and may change any of them from
time to time, and the Guarantor consents thereto.  The Guarantor agrees that all
terms of this Guaranty shall apply to, be for the benefit of, and be enforced by
or on behalf of each such Lending Installation.


Reinstatement. The Guarantor agrees that to the extent any payment is received
by the Bank in connection with the Liabilities, and all or any part of such
payment is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by the Bank or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act, foreign or
domestic, or otherwise (any such payment is hereinafter referred to as a
“Preferential Payment”), then this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, and whether or not the Bank is in
possession of this Guaranty, and, to the extent of such payment or repayment by
the Bank, the Liabilities or part thereof intended to be satisfied by such
Preferential Payment shall be revived and continued in full force and effect as
if said Preferential Payment had not been made.


Severability and Limitation on Obligations.
(a)           The provisions of this Guaranty are severable.  If any of the
obligations of the Guarantor under this Guaranty is invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining obligations of the Guarantor shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Guarantor under this Guaranty in any other jurisdiction.


(b)           Further, in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of the
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid, or unenforceable on account of the amount of the Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantor or the Bank, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
Guarantor's “Maximum Exposure”). This paragraph (b) with respect to the Maximum
Exposure of the Guarantor is intended solely to preserve the rights of the Bank
under this Guaranty to the maximum extent not subject to avoidance under
applicable law, and neither the Guarantor nor any other person or entity shall
have any right or claim under this paragraph (b) with respect to the Maximum
Exposure except to the extent necessary to avoid having the obligations of the
Guarantor under this Guaranty rendered voidable under applicable law.


(c)           The Guarantor agrees that the Liabilities may at any time and from
time to time, without impairing this Guaranty or affecting the rights and
remedies of the Bank under this Guaranty, exceed the Maximum Exposure of the
Guarantor.  Nothing in this paragraph (c), however, shall be construed as
increasing the Guarantor’s obligations under this Guaranty beyond its Maximum
Exposure.


Information. The Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower's financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Liabilities and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
under this Guaranty, and agrees that the Bank does not have any duty to advise
the Guarantor of information known to it regarding those circumstances or risks.


Financial Information. The Guarantor further agrees that the Guarantor shall
provide to the Bank the financial statements and other information relating to
the financial condition, properties and affairs of the Guarantor as the Bank
requests from time to time.


Representations and Warranties by Guarantor. The Guarantor represents and
warrants that the following statements are true and will remain true until
termination of this Guaranty and payment in full of all Liabilities: (a) the
execution and delivery of this Guaranty and the performance of the obligations
it imposes do not violate any law, do not conflict with any agreement by which
it is bound, or require the consent or approval of any governmental authority or
any third party, (b) this Guaranty is a valid and binding agreement, enforceable
according to its terms, and (c) all balance sheets, profit and loss statements,
and other financial statements furnished to the Bank in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates.

 
5

--------------------------------------------------------------------------------

 

(a) The Guarantor has filed all federal and state tax returns that are required
to be filed, has paid all due and payable taxes and assessments against the
property and income of the Guarantor and all payroll, excise and other taxes
required to be collected and held in trust by the Guarantor for any governmental
authority; (b) the Guarantor has determined that this Guaranty will benefit the
Guarantor directly or indirectly; (c) the Guarantor has (i) without reliance on
the Bank or any information received from the Bank and based upon the records
and information the Guarantor deems appropriate, made an independent
investigation of the Borrower, the Borrower business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances that may
bear upon those transactions, the Borrower or the obligations, liabilities and
risks undertaken in this Guaranty with respect to the Liabilities; (ii) adequate
means to obtain from the Borrower on a continuing basis information concerning
the Borrower and the Bank has no duty to provide any information concerning the
Borrower or any other obligor to the Guarantor; (iii) full and complete access
to the Borrower and any and all records relating to any Liabilities now and in
the future owing by the Borrower; (iv) not relied and will not rely upon any
representations or warranties of the Bank not embodied in this Guaranty or any
acts taken by the Bank prior to and after execution or other authentication and
delivery of this Guaranty (including but not limited to any review by the Bank
of the business, assets, operations, prospects and condition, financial or
otherwise, of the Borrower); and (v) determined that the Guarantor will receive
benefit, directly or indirectly, and has or will receive fair and reasonably
equivalent value for, the execution and delivery of this Guaranty; (d) by
entering into this Guaranty, the Guarantor does not intend to incur or believe
that the Guarantor will incur debts that would be beyond the Guarantor’s ability
to pay as those debts mature; (e) the execution and delivery of this Guaranty
are not intended to hinder, delay or defraud any creditor of the Guarantor; and
(f) the Guarantor is neither engaged in nor about to engage in any business or
transaction for which the remaining assets of the Guarantor are unreasonably
small in relation to the business or transaction, and any property remaining
with the Guarantor after the execution or other authentication of this Guaranty
is not unreasonably small capital. Each Guarantor, other than a natural person,
further represents that: (a) it is duly organized, validly existing and in good
standing under the laws of the state where it is organized and in good standing
in each state where it is doing business; and (b) the execution and delivery of
this Guaranty and the performance of the obligations it imposes (i) are within
its powers and have been duly authorized by all necessary action of its
governing body, and (ii) do not contravene the terms of its articles of
incorporation or organization, its by-laws, or any agreement or document
governing its affairs.


Confirmation of Guaranty.  The solicitation of, or the delivery by the Guarantor
of, any confirmation or reaffirmation of the continued effectiveness of this
Guaranty on one or more occasions shall not give rise to any inference that if
such a confirmation or reaffirmation is not delivered on any later occasion,
this Guaranty is no longer effective.  For the avoidance of doubt, the
obligations of the Guarantor under this Guaranty shall continue in effect as
provided in this Guaranty whether or not the Guarantor has confirmed or
reaffirmed its effectiveness even though, on one or more occasions, either the
Bank may have solicited a confirmation or reaffirmation of the continued
effectiveness of this Guaranty from the Guarantor or the Guarantor may have
provided such confirmation or reaffirmation, whether or not solicited.


Notices.  All notices, requests and other communications to any party under this
Guaranty must be in writing (including bank wire, facsimile transmission or
similar writing) and must be given to that party, in the case of the Guarantor,
at its address or facsimile number set forth on the signature page of this
Guaranty, and, in the case of the Bank, at the address or facsimile number
stated above, with concurrent notice to the following address or facsimile
number, as the case may be:
 

   
JPMorgan Chase Bank, N.A.
   
201 South Main Street
   
Suite 300
   
Salt Lake City, Utah 84111
   
Attention: Lynn Goodale
   
Facsimile No: 801-715-7401
       
with a copy to:
Snell & Wilmer L.L.P.
   
Beneficial Tower
   
15 West South Temple, Suite 1200
   
Salt Lake City, Utah 84101
   
Attention: Brian D. Cunningham, Esq.
   
Facsimile No: 801-257-1800

 
Either party may change the address or facsimile number to which notice is to be
sent for that party by sending a written notice to the other party specifying
the change.  Each notice, request or other communication is effective (i) if
given by facsimile transmission, when transmitted to the facsimile number for
the other party and confirmation of receipt is received, (ii) if given by mail,
72 hours after the communication is deposited in the mails with first class
postage prepaid, to the address for the other party, or (iii) if given by any
other means, when delivered at the address for the other party.

 
6

--------------------------------------------------------------------------------

 


Governing Law and Venue. This agreement is delivered in the State of Utah and
governed by Utah law (without giving effect to its laws of conflicts). The
Guarantor agrees that any legal action or proceeding with respect to any of its
obligations under this agreement may be brought by the Bank in any state or
federal court located in the State of Utah as the Bank in its sole discretion
may elect. By the execution and delivery of this agreement, the Guarantor
submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Guarantor
waives any claim that the State of Utah is not a convenient forum or the proper
venue for any such suit, action or proceeding. THE FOREGOING DOES NOT LIMIT THE
RIGHT OF THE BANK TO BRING PROCEEDINGS AGAINST THE GUARANTOR IN THE COURTS OF
ANY OTHER STATE, FEDERAL, OR FOREIGN JURISDICTION.


Miscellaneous. The Guarantor's liability under this Guaranty is independent of
its liability under any other guaranty previously or subsequently executed by
the Guarantor or any one of them, singularly or together with others, as to all
or any part of the Liabilities, and may be enforced for the full amount of this
Guaranty regardless of the Guarantor's liability under any other guaranty. This
Guaranty binds the Guarantor's heirs, successors and assigns, and benefits the
Bank and its successors and assigns. The Bank may assign this Guaranty in whole
or in part without notice. The Guarantor agrees that the Bank may provide any
information or knowledge the Bank may have about the Guarantor or about any
matter relating to this Guaranty to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to one or more purchasers or
potential purchasers of this Guaranty or the Liabilities guaranteed hereby. The
use of headings does not limit the provisions of this Guaranty. Copies provided
via facsimile will be given the same validity as an original.


Counterparts.  This Guaranty may be executed in any number of counterparts, each
of which shall be considered an original, but all of which together shall
constitute one instrument.


WAIVER OF IMMUNITY.  TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY BE
ENTITLED TO CLAIM OR MAY ACQUIRE, FOR ITSELF OR ANY OF ITS ASSETS, ANY IMMUNITY
FROM SUIT, JURISDICTION OF ANY COURT, OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE) AS TO ITSELF OR ITS PROPERTY, THE
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN REGARD TO ITS OBLIGATIONS
UNDER THIS GUARANTY.


WAIVER OF SPECIAL DAMAGES. THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
 
JURY WAIVER. THE GUARANTOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN.



 
Guarantor:
     
UTAH MEDICAL PRODUCTS, INC.
         
By       /s/ Paul O. Richins                  
     
       Paul O. Richins            V.P.              
 
Printed Name                   Title
     
Date Signed:          17-March-2011          






 
7

--------------------------------------------------------------------------------

 



Notice Address:


Utah Medical Products, Inc.
7043 South 300 West
Midvale, Utah 84047
Attention: Paul Richins
Facsimile No: 801-566-7305


with a copy to:


Osborne Clarke
2 Palo Alto Square
Suite 200
Palo Alto, CA 94306, USA
 Attention: Steve Wilson, Esq.
Facsimile No: 650-739-0360
 
 
 
8

--------------------------------------------------------------------------------